Opinion issued July 11, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00921-CV
____________

CINCO RESIDENTIAL PROPERTY ASSOCIATION, INC., Appellant

V.

ANDRESS LIMITED PARTNERSHIP, A TEXAS LIMITED PARTNERSHIP,
Appellee



On Appeal from the 268th District Court
Fort Bend County, Texas
Trial Court Cause No. 110224



O P I N I O N
	The Court today considered the parties' joint motion to reverse judgment and
remand case to the trial court, in which the parties request this Court to reverse the
trial court's summary judgment of June 25, 2001and remand the case to the trial court
with instructions to enter the agreed judgment approved by both appellant and
appellee and attached to the motion.  The motion is granted as follows:
	(1)	The trial court's summary judgment of June 25, 2001is reversed.

			(2)	The case is remanded to the trial court with instructions to enter the
agreed judgment attached to this opinion.

	(3)	All other pending motions are overruled as moot.


	Each party will bear the costs it has incurred by reason of this appeal.
 			The Clerk of this Court is directed to issue mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1.

 PER CURIAM
Panel consists of Justices Mirabal, Taft, and Alcala.
Do not publish.  Tex. R. App. P. 47.